In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                        No. 16-1151V
                                  Filed: September 20, 2017


                                                       Special Master Sanders
    STEPHANIE ROBERTS,
                                                       Decision on Proffer; Damages; Influenza
                    Petitioner,                        (“Flu”) Vaccine; Tetanus-diphtheria-
    v.                                                 acellular pertussis (“Tdap”) Vaccine;
                                                       Guillain-Barre Syndrome (“GBS”).
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                   Respondent.


Martin Rubenstein, Staten Island, New York, for Petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for Respondent.

                            DECISION AWARDING DAMAGES1

        On September 16, 2016, Stephanie Roberts (“Petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-
10 to -34 (2012). Petitioner alleges that she suffered from Guillain-Barré Syndrome (“GBS”) as
a result of receiving influenza and tetanus-diphtheria-acellular pertussis (“Tdap”) vaccinations on
October 14, 2013. Ruling on Entitlement 1, ECF No. 27.

        On August 31, 2017, the undersigned issued a Ruling on Entitlement. Id. The
undersigned agreed with Respondent’s Rule 4(c) report in which he concedes that Petitioner is
entitled to compensation based on a theory of causation-in-fact. Id. at 1-2. Shortly thereafter,

1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act,” “the Act,” or “the Program”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
                                                 1
the undersigned issued a Damages Order directing the parties to discuss the appropriate amount
of compensation in this case. Damages Order, ECF No. 28.

        Respondent filed a Proffer on Award of Compensation (“Proffer”) on September 20,
2017. Proffer, ECF No. 29. Based on the record as a whole, the undersigned finds that
Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the Proffer, attached as Appendix A, the undersigned
awards Petitioner:

       A. A lump sum payment of $525,479.32, representing compensation for lost
          earnings ($370,642.94); pain and suffering ($150,000.00); and unreimbursed
          expenses ($4,836.38), in the form of a check payable to [P]etitioner; and

       B. A lump sum payment of $1,745.42, representing compensation for satisfaction of
          the New York State Medicaid lien, payable jointly to [P]etitioner and

                              Charla Harrigan, Representative
                              HMS, Inc. Casualty Recovery Unit
                                      P.O. Box 167887
                                  Irving, T.X. 75016-7887
                               Recovery Case Number: 110521
                                  Medicaid ID: MJ13638Y

             Petitioner agrees to endorse this payment to HMS, Inc. Casualty Recovery Unit.

Proffer 3.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT herewith.3

       IT IS SO ORDERED.

                                             s/Herbrina D. Sanders
                                             Herbrina D. Sanders
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
STEPHANIE ROBERTS,                  )
                                    )
            Petitioner,             )
                                    )   No. 16-1151V (ECF)
v.                                  )   Special Master Sanders
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
            Respondent.             )
____________________________________)

                      PROFFER ON AWARD OF COMPENSATION 1

I.     Procedural History

       On September 16, 2016, Stephanie Roberts (“petitioner”) filed a Petition (“Petition”) for

compensation under the National Childhood Vaccine Injury Act of 1986, as amended, 42 U.S.C.

§§ 300aa-1 to -34 (“Vaccine Act”). Petitioner alleges that she suffered from Guillain-Barré

syndrome (“GBS”) as a result of receiving influenza and tetanus-diphtheria-acellular pertussis

(“Tdap”) vaccinations on October 14, 2013. Petition at 1.

       On August 30, 2017, respondent filed his Vaccine Rule 4(c) Report, and on August 31,

2017, the Court found petitioner entitled to compensation based on a theory of causation-in-fact.

II.    Items of Compensation

       A.      Lost Earnings

       The parties agree that based upon the evidence of record, petitioner has suffered past loss

of earnings and will suffer a loss of earnings in the future. Therefore, respondent proffers that



1
  This Proffer does not include attorneys’ fees and costs, which the parties intend to discuss after
the Damages Decision is issued.
petitioner should be awarded lost earnings as provided under the Vaccine Act, 42 U.S.C. §

300aa-15(a)(3)(A). Respondent proffers that the appropriate award for petitioner’s lost earnings

is $370,642.94. Petitioner agrees.

       B.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $150,000.00 in actual and

projected pain and suffering. Petitioner agrees.

       C.      Unreimbursed Expenses

       Respondent proffers that petitioner should be awarded $4,836.38 in actual and projected

unreimbursed expenses. Petitioner agrees.

       D.      Medicaid Lien

       Respondent proffers that petitioner should be awarded funds to satisfy a New York State

Medicaid lien in the amount of $1,745.42, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action that New York State may have against

any individual as a result of any Medicaid payments New York State has made to or on behalf of

petitioner from the date of her eligibility for benefits through the date of judgment in this case as

a result of her vaccine-related injury suffered on or about October 14, 2013, under Title XIX of

the Social Security Act.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a combination of lump sum payments as described below, and requests that the Special

Master’s decision and the Court’s judgment award the following: 2



2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                                                   2
       A. A lump sum payment of $525,479.32, representing compensation for lost earnings

($370,642.94); pain and suffering ($150,000.00); and unreimbursed expenses ($4,836.38), in the

form of a check payable to petitioner.

       B. A lump sum payment of $1,745.42, representing compensation for satisfaction of the

New York State Medicaid lien, payable jointly to petitioner and

                                Charla Harrigan, Representative
                               HMS, Inc. Casualty Recovery Unit
                                       P.O. Box 167887
                                   Irving, T.X. 75016-7887
                                Recovery Case Number: 110521
                                   Medicaid ID: MJ13638Y

Petitioner agrees to endorse this payment to HMS, Inc. Casualty Recovery Unit.

                                            Respectfully submitted,

                                            CHAD A. READLER
                                            Acting Assistant Attorney General

                                            C. SALVATORE D’ALESSIO
                                            Acting Director
                                            Torts Branch, Civil Division

                                            CATHARINE E. REEVES
                                            Deputy Director
                                            Torts Branch, Civil Division

                                            ALTHEA WALKER DAVIS
                                            Senior Trial Counsel
                                            Torts Branch, Civil Division




                                               3
                            s/ Robert P. Coleman III
                            ROBERT P. COLEMAN III
                            Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Tel: (202) 305-0274
                            Email: Robert.P.Coleman@usdoj.gov
DATED: September 20, 2017




                              4